Case 2:19-cv-05199-SJF-AYS Document 11 Filed 01/08/20 Page 1 of 1 PageID #: 34




                                               January 8, 2020

VIA ECF
Honorable Sandra J. Feuerstein
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:     Elijah Schimkewitsch v. New York Institute of Technology,
                       19-CV-05199 (SJF)(AYS)

Dear Judge Feuerstein:

         This firm represents Defendant New York Institute of Technology (“NYIT”) in the above-
referenced action. On December 2, 2019, Plaintiff’s counsel advised the Court of the parties’
consensual briefing schedule. In accordance with this schedule, NYIT’s reply in further support of
its motion to dismiss is to be served and filed on February 3, 2020. In light of the fact that NYIT’s
motion to dismiss has not yet been fully briefed, NYIT respectfully requests an adjournment of the
January 13, 2020 Initial Conference. As the Court’s decision on NYIT’s motion to dismiss may
result in dismissal of all or part of Plaintiff’s Complaint, NYIT respectfully requests that the Initial
Conference be adjourned until after the Court issues its decision on NYIT’s motion to dismiss.

       We conferred with Plaintiff’s counsel who consents to NYIT’s first request for an
adjournment of the Initial Conference.

       Thank you for Your Honor’s consideration of NYIT’s request.

                                                       Respectfully Submitted,

                                                       CLIFTON BUDD & DEMARIA, LLP
                                                       Attorneys for Defendant

                                               By:     _______________________________
                                                       Douglas P. Catalano
                                                       Stefanie R. Toren
                                                       Stephen P. Pischl
cc:    Howard E. Gilbert, Esq.
       Jason A. Gilbert, Esq.
